Citation Nr: 0606202	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the right knee with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of extension of the right knee. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
October 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied an increased rating for chondromalacia 
patella with history of Osgood Schlatter's disease for each 
knee.  The bilateral knee disability was recharacterized as 
chondromalacia patella of the right knee with degenerative 
changes during the course of the appeal.  

This case was remanded by the Board in December 2003 for 
further development.  In a June 2005 rating decision, a 
separate 10 percent evaluation was granted as to each knee 
for limitation of extension.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by range of motion from at least 0 to 80 degrees 
with subjective complaints of pain, instability, and flare-
ups with no objective evidence of instability.

2.  The veteran's service-connected left knee disability is 
manifested by range of motion from at least 0 to 80 degrees 
with subjective complaints of pain, instability, and flare-
ups with no objective evidence of instability.




CONCLUSIONS OF LAW

1.  An increased rating, above 10 percent, for the veteran's 
service-connected limitation of flexion due to chondromalacia 
patella of the right knee with degenerative changes is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.20, 4.71a, Diagnostic Code 5010-5260 (2005).

2.  An increased rating, above 10 percent, for the veteran's 
service-connected limitation of flexion due to chondromalacia 
patella of the left knee with degenerative changes is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.20, 4.71a, Diagnostic Code 5010-5260 (2005).

3.  A rating in excess of 10 percent for the veteran's 
service-connected limitation of extension of the right knee 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5261 (2005).

4.  A rating in excess of 10 percent for the veteran's 
service-connected limitation of extension of the left knee is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's representative argues that higher disability 
ratings are warranted for each knee for his service-connected 
disabilities.  Having carefully reviewed all the evidence of 
record in light of the applicable law, the Board has 
determined that the preponderance of the evidence is against 
the claims.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's right knee and left knee disabilities are each 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260 for traumatic arthritis rated under 
limitation of flexion with a separate 10 percent rating for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for 
limitation of extension.

Where an increase in the disability rating is at issue, as 
for traumatic arthritis rated under limitation of flexion, 
the present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As 
this case involves the initial evaluation assigned for the 
limitation of extension of the left and right knee, the 
severity of the limitation of extension is to be considered 
during the entire period from the initial assignment of the 
disability ratings to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In arriving at the limitation of 
extension decisions in this case, the Board has considered 
the requirements of Fenderson and has determined that the 
evidence of record shows that the manifestations of his 
limitation of extension has been generally consistent since 
the initial assignment of the limitation of extension 
disability ratings.  

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  Limitation of flexion of the 
knee is rated as 10 percent disabling where flexion is 
limited to 45 degrees and is rated as 20 percent disabling 
where flexion is limited to 30 degrees.  Where flexion is 
limited to 15 degrees, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

A higher rating for either knee for limitation of flexion is 
not warranted.  This is so because the evidence of record 
does not reveal that flexion in either knee is limited to 30 
degrees.  On the contrary, ranges of motion of the knees 
consistently show a much greater range of flexion.  A 
September 1998 VA examination report noted flexion to 110 
degrees.  During a May 2001 VA examination, flexion of the 
knees was to 90 degrees.  There was also tenderness to 
palpation.  During a March 2005 VA examination, the veteran 
was noted to have flexion of the knees to 80 degrees.  A May 
2005 VA treatment record noted that with the exception of 
flexion, bilateral range of motion of the knees was within 
functional limits.  

Limitation of extension of the leg will be rated as 10 
percent where extension is limited to 10 degrees; 20 percent 
where extension is limited to 15 degrees; 30 percent where 
extension is limited to 20 degrees; 40 percent where 
extension is limited to 30 degrees; and 50 percent where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

A higher rating for either knee for limitation of extension 
is not warranted.  This is so because the evidence of record 
does not reveal that extension in either knee is limited to 
15 degrees.  A September 1998 VA examination report noted 
extension to 0 degrees.  During a May 2001 VA examination, 
extension was to 0 degrees bilaterally.  During the March 
2005 VA examination, extension was limited to -10 degrees.  A 
May 2005 VA treatment record noted that the bilateral lower 
extremities were within functional limits except knee 
extension.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of flexion or extension of either 
knee on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain 
and that the veteran has undergone numerous surgeries to both 
knees, including arthroscopies, in 1991, 1995, 1997, and 
1998.  

The Board notes that the May 2001 examination report noted 
that the veteran complained of pain on motion, especially at 
the extremes of flexion, and active knee motion was noted to 
be markedly limited through only 10 or 15 degrees.  It was 
also noted that his knee joint range of motion was diminished 
due to complaints of pain on repetitive motion testing.  
However, the examiner stated that it was not possible to 
determine the extent and degree of pain due to the extreme 
subjectivity of the exercise.  A September 2004 VA treatment 
record noted complaints of pain with all movement.  A May 
2005 VA treatment record noted give way in the legs due to 
pain.

During the 2005 VA examination, the veteran reported that his 
knees feel fairly good in the morning but that he has daily 
flare-ups with mild to moderate severity lasting for hours.  
He also reported severe flare-ups at the rate of about one a 
month lasting one to three days.  He stated that he did not 
seek medical care during the flare-ups.  Even presuming that 
the veteran has additional range of flexion or extension loss 
in both knees due to pain and repetitive motion, such 
additional loss does not equate to the limited range of 
flexion or extension required for a 20 percent rating under 
Diagnostic Code 5260 or 5261.  As the 2001 VA examiner 
reported that it was impossible to determine the level of 
functional loss due to pain and as the evidence shows that 
the veteran has only mild limitation of motion of the knees, 
the Board finds that the medical evidence does not reveal a 
degree of functional loss due to pain, fatigue, weakness, 
incoordination, and repetition which would warrant a higher 
evaluation for either knee for either limitation of flexion 
or limitation of extension.  Further, the veteran reported 
during his most recent VA examination that he can walk a 
significant amount, although less than a city block.  

Any pain affecting function of the knees was not shown to a 
degree beyond that contemplated by the two separate 10 
percent schedular evaluations assigned to each knee, as 
reflected by the medical findings of record which did not 
meet the criteria for the next higher schedular evaluations.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1996).

The preponderance of the evidence also reveals that, as 
regards deformity, atrophy, instability of station, and 
instability of locomotion due to the service-connected knee 
disorders, a higher evaluation is not warranted.  The 
preponderance of the medical evidence does not show a level 
of atrophy in the muscles of the legs which would warrant a 
higher evaluation.  A 1998 VA examination report noted only 
mild left quadriceps atrophy.  While the March 2005 VA 
examination noted muscle strength of 2/5 at most in the 
quadriceps, a May 2005 VA treatment record noted 5/5 muscle 
strength in all the major muscle groups bilaterally.

A higher evaluation is also not warranted based on 
instability of station or locomotion.  Although he reports 
that he uses braces on his knees, but not continuously, or a 
cane or a crutch during flare-ups, in 2005 the veteran 
reported that he could stand for at least 15 minutes at a 
time.  Although he reported managing stairs with difficulty, 
a steady gait was noted in a September 2004 VA treatment 
record and no instability was found on testing.  Further, a 
May 2005 VA treatment record noted normal gait. 

Finally, the Board notes that the veteran and medical 
professionals have attributed some of his complaints with 
regard to pain and limitation of function to his service-
connected back disorder, which is currently rated 20 percent 
disabling.  The Board is prohibited from rating the same 
disability under different diagnoses, or pyramiding. 
38 C.F.R. § 4.14 (2005). 

The Board has also considered the application of other 
Diagnostic Codes.  The veteran, through his representative, 
has indicated that he wishes to be evaluated under Diagnostic 
Code 5257 for instability of the knee.  The VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Knee 
impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

The preponderance of the evidence compels a conclusion that 
there is no appreciable instability in either knee.  In March 
1999 the veteran reported giving way and falling; however a 
February 2000 VA treatment record found no instability.  
Likewise, a May 2001 VA examination report found no 
instability in the knees.  During the March 2005 VA 
examination an effective evaluation of instability could not 
be accomplished because the veteran was very apprehensive.  
However, there did not appear to be any instability on active 
motion.  As noted above, a May 2005 VA treatment record noted 
give way in the legs due to pain.  As the preponderance of 
the objective medical evidence, which included stability 
testing during VA examinations when possible, does not reveal 
instability of either knee, the Board finds that this 
evidence outweighs the veteran's occasional subjective 
reports of instability.  The Board finds more probative the 
opinions of medical professionals who have assessed the 
veteran's knee with medical testing than the lay statements 
of the veteran.  Further, there is no other finding, such as 
ankylosis, which would support a higher schedular rating 
under another Diagnostic Code.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for a higher rating for his 
bilateral knee disorders. The evidence in these claims is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in June 2001, March 2002, November 
2003, and March 2004 letters, VA informed the veteran that, 
if he provided information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, the letter specifically notified 
the veteran that he should provide information or evidence 
that the VA did not have that could support his appeal.  The 
statement of the case and supplemental statements of the case 
informed him of the requirements for higher ratings for his 
service-connected disorders.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an increased rating, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations with medical 
opinions were developed as to the claim on appeal.  Further 
examinations are not necessary in order to make a decision on 
that claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VA law and regulations.


ORDER

Entitlement to an increased rating for chondromalacia patella 
of the right knee with degenerative changes is denied.

Entitlement to an increased rating for chondromalacia patella 
of the left knee with degenerative changes is denied.

Entitlement to an initial disability rating in excess of 10 
percent for limitation of extension of the right knee is 
denied. 

Entitlement to an initial disability rating in excess of 10 
percent for limitation of extension of the left knee is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


